Title: To John Adams from Henry Marchant, 19 July 1790
From: Marchant, Henry
To: Adams, John



Dear Sir,
Newport July 19th. 1790—

I recd. my Commission the last Fryday, inclosed me in a very polite Letter from the Honble Thomas Jefferson Esqr. Secrcy. of State.—I have wrote Him an Acknowledgment of the Receipt, requested my respectful Duty to the President, and acknowledged His Politeness in the Manner of Communication—
I wish to know if a particular Letter to the President would be expected,—or whether, as the Communication was thro’ the Secretary, what I have done, will not be all that is expected, or that may be agreable.—I would be glad to know, when You have a Leisure Moment, whether my Letter to the President under your Care and Judgment was deliverd Him, and whether the Letter from several Gentlemen here was also deliver’d.—It could not have been I think previous to the Appointment.—
I am obliged by every Mark of Politeness and Friendship, from the various Hands and Hearts They came from; and if I knew them all I would particularly acknowledge them.—But Sir, Your very kindly interesting Yourself in my Favour; as it was of essential and successful Weight, and from a Friendship long experienced, so it is felt with lively, and I trust will be, with lasting Gratitude.—
Permit me to hope dear Sir, You will not leave me without any Means, of at least testifying some Respect for You and Yours.—I must beg at the Adjournment, if You and Your Lady and Family, or any of Them, return to Boston They will take Newport in Their Way—And whether I should happen to see them at the Moment of Arrival or not, They will consider Their Home, to be at my House.—  They well see by the Plainess of Their Treatment, I do not mean to deter my Friends from an Acceptance of my Invitation, nor suffer Them to doubt of the Sincerity of it—With my sincere Respects to Them, I beg Leave once more to repeat that I am with great Truth,
Yr. very obliged Friend, /  most obedient /  and very humble Servt.

Henry Marchant